Earl Warren: Number 265, United States of America, Appellant, versus American Freightways Company, a partnership composed of Allan J. Resler and Norman Forman. Mr. Spritzer.
Ralph S. Spritzer: Mr. Chief Justice, may it please the Court. This case comes here on a direct appeal from a judgment entered in the Southern District of New York. Judge Newman sitting, dismissing an information, charging a violation of 18 U.S.C. 835, a provision of the Criminal Code which relates generally to the safe transportation of explosives by common carriers. I shall come back to the specific language of that statute in a few moments. The sole ground of the dismissal is stated in a two-sentence memorandum opinion which appears at record 23. The -- the ground there stated in brief is that a partnership cannot be held criminally liable.
Felix Frankfurter: What is that?
Ralph S. Spritzer: I think so. I think it's fair to state that the decision does not rest on a construction of the particular statutes involved because Judge Newman states, Your Honors will note, that regardless of the wording of the relevant statutes which he cites and despite various cases which he says were cited by the Government dealing with criminal responsibility attaching to unincorporated associations. And I'm quoting directly now. "It is the opinion of this Court that a partnership is not a legal entity for purposes of criminal liability herein." Well, I think it was Judge Newman's view that the very nature of a partnership was such that it had no spaces to be a defendant.
Felix Frankfurter: (Voice Overlap) --
Ralph S. Spritzer: Pardon me?
Felix Frankfurter: (Voice Overlap) -- what do you mean?
Ralph S. Spritzer: Well, he certainly is stating that he is deciding for purposes of this case that there is no jurisdiction, but I think his language that regardless of the wording of the statutes, there is no jurisdiction. Implies that he was troubled by common law of concepts of partnership, which of course are to the effect that a partnership is only an aggregated individuals and has no status as an entity. On the question of their power of Congress to provide that a partnership shall be for particular regulatory purposes treated as a person or as an entity, we feel that that is clearly settled. We think that Congress were purposes of regulatory statutes may do and has time and again done it in many regulatory statutes. It may do what some states have done for particular purposes. That is to provide that an entity, concept of partnership shall be the prevailing rule. That's most federal regulatory statutes. I think it's fair to say contained definition sections which provide that for purposes of the particular regulatory scheme of the word “person” shall include partnership, corporation, association and so forth. On the question of the power of Congress to do that, the reason that we feel that might as well settled is that this Court, more than 40 years ago, had substantially the same problem before it in the case of United States against Adams Express. In that case, the defendant, the Adams Express Company was an unincorporated association. It was tried in a criminal proceeding for a misdemeanor, also one relating to transportation, namely, that it had departed from its tariffs on file with the Interstate Commerce Commission. Adams' defense in that case was that it was not suable, that it was an association, not -- not a corporation, not an actual person and not reachable sued qua company. Justice Holmes, speaking for a unanimous court said that it was inconceivable to the Court that the Interstate Commerce Act was intended in its requirements to reach only common carriers' organized incorporate form and not to reach carriers organized in other form. We've quoted from the language of that opinion at page 8 of our opening brief and I'd like to advert to a single sentence of it in which Justice Holmes states, "That the constitutionality of the statute as against corporations is established," citing the Court's earlier New York Central decision. And no reason is suggested why Congress has no equal power to charge the partnership assets with a liability and to personify the company, so far as to collect a fine by proceeding against it by the company name. With that background then, let me turn if I may to the particular statutes which are the basis of the indictment or rather the information in this case. They appear --
Felix Frankfurter: Before the elements -- before the elements of that in such certain case, it's certainly not present to this case.
Ralph S. Spritzer: Well, it was an association as distinguished from a partnership.
Felix Frankfurter: (Voice Overlap) kind of a collective value and the Express Company for reasoning into the statute, the only Express Company brought in this kind of things.
Ralph S. Spritzer: Well, I think that is certainly correct. I also would submit to the Court that the principle which was declared in that opinion that it is within the power of Congress to personify a company is equally applicable --
Felix Frankfurter: Do you suppose that --
Ralph S. Spritzer: -- to our case.
Felix Frankfurter: (Voice Overlap) in 1957 that Congress wouldn't have that power?
Ralph S. Spritzer: Well, I certainly intend to turn immediately to the question whether assuming Congress has the power. If we do, it has effectively exercised it here.
Felix Frankfurter: I think the question that you stated is the one we're dealing.
Ralph S. Spritzer: The latter question --
Felix Frankfurter: Yes.
Ralph S. Spritzer: -- presents, Your Honor.
Felix Frankfurter: You stated it and what the question is that I think is the precise question, namely, this company is interfering in the light of the whole background of partnership, et cetera, et cetera.
Ralph S. Spritzer: Yes. Well, in -- I would like to turn to meet that question to the particular statute.
Felix Frankfurter: I don't mean to say and that there may not be a question under the due process clause that the property should remain in the (Inaudible) of a certain crime and the (Inaudible) knowledge to this factually in fact, proving innocence of knowledge of -- of their knowledge. Well, this Court has gone very far, I mean in regard to that issue in the -- in the opening case.
Ralph S. Spritzer: Yes. Well, we think we have no great trouble on that score because we are dealing here with a purely regulatory statute, not with a true crime.
Felix Frankfurter: You know what that is. Your job (Inaudible) that I should think if he was to plan to argue, but Congress has its power.
Ralph S. Spritzer: Well, I passed that and turn to the question --
Felix Frankfurter: (Inaudible)
Ralph S. Spritzer: Yes, because I -- I have concluded with that right, Your Honor. I would like to call the Court's attention to the particular statute in order to go forward with our argument that Congress had intended to exercise that power. On page 2 of our brief, we have set forth 18 U.S.C. 835 which Your Honors will note. “It provides in substance that the ICC shall formulate regulations for the safe transportations of -- transportation of explosives which shall be binding upon all common carriers. Now, that language which shall be binding upon all carriers is in expressed terms what Justice Holmes was inferring when he stated that Congress certainly must have intended the Interstate Commerce Act to be binding upon all types of carriers. The word, "whoever," in the next paragraph where Congress says, “Whoever knowingly violates shall be punished as follows,” is not defined in 18 U.S.C. 835 itself. So, as far as the four corners of the statute are concerned, we place primarily reliance upon the expressed purpose of Congress to make the regulations binding upon all common carriers.
William J. Brennan, Jr.: Did you say how they are operating license was an issue?
Ralph S. Spritzer: This is a common carrier by motor, Your Honor.
William J. Brennan, Jr.: Yes, but they have to get a permission to operate it?
Ralph S. Spritzer: Oh yes, they are certificated carrier and many --
William J. Brennan, Jr.: And they're certificated as a partnership --
Ralph S. Spritzer: Well, the certificate does not require a carrier to operate in a particular form of business organization. The application would disclose that the applicant was a partnership or a corporation of course.
William J. Brennan, Jr.: Does the record show that?
Ralph S. Spritzer: No, no. I -- I'm merely stating that on the basis of the general procedures in the Interstate Commerce Commission. I think the Court can take notice of the fact that there are partnership, motor carriers and corporate motor carriers.
William J. Brennan, Jr.: Just to have no doubt, I'm just wondering how -- how this particular partnership got the right to operate.
Ralph S. Spritzer: Its -- there's no question that it's a certificated carrier by the ICC. Yes, sir.
William J. Brennan, Jr.: As a partnership?
Ralph S. Spritzer: Well, in the partnership, its application would be and its grant would be in the partnership name. Yes, sir.
William J. Brennan, Jr.: Were there some reason why the Government preferred not to precede against the partners rather than the partnership?
Ralph S. Spritzer: Yes, the Government initially proceeded against the individual partners and the motion for a bill of particulars was made at the opening of that proceeding. And the Government in an oral bill of particulars told the district judge that it would not be able to prove and knowing violation by the individual partners, and that case was thereupon dismissed.
William J. Brennan, Jr.: In other words, knowing violation that you would prove would be violated, an employee I think.
Ralph S. Spritzer: We could -- we -- our theory would be that on remand, we can prove that an agent or an employee of the partnership was guilty of a knowing violation.
William J. Brennan, Jr.: That's the agent or the employee I get as not being a partner.
Ralph S. Spritzer: Yes, sir. That of course is a quite common problem that the Government can establish that a violation has occurred in a large organization. Perhaps, it can also establish quite clearly that a particular minor employee was the violator. Now, as a matter of enforcement policy, the Government frequently deems it important to proceed against the business because as we conceive it under these regulatory statutes, the primary responsibility for appointing employees with requirements seeing that they observed requirements, supervising, training, policing must necessarily rest upon the heads of the business. And as we also think, the very purpose in these regulatory statutes of defining a person to include partnership, association, corporation and so forth is to make the business as such, the heads of the business, responsible for implementing as best as they can, the many regulatory requirements which the regulatory statute may impose. But we state quite frankly to this Court as we did below that we were preceding against the partnership because we didn't think that we could prove a case against the individual partners, but thought that the sanction should run against the business in the event that this -- that this charged violations of state deregulation were approved to have taken place.
Felix Frankfurter: That -- that -- let me hear (Inaudible) to this problem when a statute makes it a penal offense knowingly, not doing something and knowingly do something whether a thought of it having the permission it had generally speaking in the law, whether knowingly a criminal statute defense by -- by the only -- law of agency applicable to civil cases.
Ralph S. Spritzer: Well, that question certainly alerts in -- in the case and our --
Felix Frankfurter: (Inaudible) before the defense on how you construe the applicability of whoever with that which the law normally regards and brought the individuals to unite it together --
Ralph S. Spritzer: Yes.
Felix Frankfurter: -- and that's forming illegal personality.
Ralph S. Spritzer: Yes, and our argument on -- on that point is that where Congress has regularly, in regulatory statutes, chose them to define person to include partnership.
Felix Frankfurter: You mean general suspendatory provision of the Section 1?
Ralph S. Spritzer: Yes. I hadn't stated that provision to the Court. I am just coming to it. 1 U.S.C. 1, a general definition provision of the United States Code states that in determining the meaning of any active Congress, unless the contexts indicate otherwise, the words "person" and "whoever" include corporations, companies, associations, firms, partnerships and so forth. Now, we say in this case that the context is far from indicating otherwise has the same indications because of the language that the regulation shall be binding upon all common carriers.
William J. Brennan, Jr.: Is this issue of knowingly ever been raise and despite from seeing against the corporation?
Ralph S. Spritzer: Yes. It -- it's well said and I think by this Court's decisions that under many criminal statutes that the knowledge of the corporation in a criminal proceeding under a regulatory statute may be established by proving the knowledge of its agents, officers or employees. Indeed, but in otherwise, we could not proceed against the corporations that it cannot act same through its agents.
Felix Frankfurter: You don't have to rely on the generality because it contends to with the reference to construe the Interstate Commerce Act under --
Ralph S. Spritzer: Yes, New York Central case 50 years -- so years ago was such a case. Now, I think it is also relevant in dealing with the question whether Congress meant as we think its language quite clearly imports to create a partnership as a responsible entity. It's relevant to look at what the Interstate Commerce Act generally provides. It is I think a historical accident that this particular provision relating to the transportation of explosives appears in the Criminal Code rather than in the Interstate Commerce Act. The reason for it is that Congress, as early as 1866, first became concerned about the transportation of explosives and attached the statute in that year relating to the carriage of T.N.T. by vessels which also carry passengers for hire. So, Congress dealt with this subject long before there was an Interstate Commerce Act. And the successor statutes relating to the same subject of transportation by -- of explosives by common carriers have all followed the manner and the mold of the first statute, though the more reason statutes delegate the matter of prescribing the standards to the Interstate Commerce Commission. Now, of course, the Interstate Commerce Act imposes a multitude of requirements upon carriers. For many of -- many of these requirements have penalties attached in the event of violation. In addition, the Commerce Act provides for criminal penalties in the event of a failure to obey any lawful regulation of the Commission. Now, all of those offenses, all of those criminal offenses under the Interstate Commerce Act similarly used the words "knowingly" and "willfully." Moreover, the Interstate Commerce Act and its prohibitions run against any person subject to the Act. Finally, the Interstate Commerce Act defines a person and it defines a person in precisely the same way that 1 U.S.C. 1 does or at least substantially so. The language of the Commerce Act, the motor carrier provision is as follows. Person includes any individual, firm, co-partnership, company, association or joint stock association. Now, as the result of this, the Government has regularly proceeded in cases involving other interstate commerce regulations against all types of carriers however they may be happening and however they may be organized. We've cited in a reply brief, a very large number of unreported cases involving both prosecutions under the Interstate Commerce Act and under many other regulatory statutes in which the Government has successfully proceeded against partnership entity. There is only one case that we know of in which the precise question raised here was presented and resulted in the writing of an opinion on the question. That was an opinion by the Ninth Circuit in a case called Evans Packing Company against United States which -- from which we've quoted in our replied brief. That too supports the position we are urging. In that case, the Government had charged violations of the Agricultural Marketing Agreement Act and it had preceded both against to the partnership and against certain name of partners. The District Court imposed fines on the partnership and upon the individual partners. On appeal, it was urged that this was duplication. The Court of Appeals said that since the statute in question made the partnership a separate person that the partnership as such was subject to a fine irrespective of whether a fine was imposed upon any individual partner or partners. Not uncommonly, the Government does proceed against a partnership and an individual partner. The typical case is the situation we have in enforcing the Food and Drug Act. If the violator is a retail drug partnership, invariably, the Government names the partnership. It is also the Government's regular practice to name the individual performance test who is implicated in the particular Act. If he happens to be a partner as he's not in frequently the case, he is individually named.
Hugo L. Black: Do you think you could prosecute those here, both the partnership as an entity and the individual partner?
Ralph S. Spritzer: I think so. We're not attempting in this case to do so. I think how it -- this theory. I'm suggesting is that the partnership is a distinct person under the regulatory statute.
Hugo L. Black: That might have something to do with your interpretation of it.
Ralph S. Spritzer: Well, I think that we could only proceed against an individual partner if we could show personal knowledge and participation on the part of that partner. I think that under the regulatory scheme, we may proceed against the entity, defined as a person under the statute as we view it. In any case --
Hugo L. Black: And you proceed against the partnership, you proceed against an employee as divided.
Ralph S. Spritzer: Yes, sir. That is our position. We -- we -- I want to make quite clear that we're not suggesting that we could proceed against the partner as an individual without showing individual knowledge or participation on the part of such partner. Our position here is that it was in this Court in the Borden case that when we proceed against the partner as an individual, they must prove his responsibility, his personal knowledge if the Act says knowingly.
Felix Frankfurter: I hope this gets done in ways that you could constitute and -- and obtain a conviction and fine a $500,000 to reinforce against the partnership.
Ralph S. Spritzer: That's right.
Felix Frankfurter: When it gets down?
Ralph S. Spritzer: Where we proceed against the entity, of course, it's clear that the only punishment can be applied. Since a partnership entity no more than a corporation or any other artificial person --
Speaker: And also, the partnership assets weren't sufficient to satisfy the fine. You couldn't collect the fine out of the individuals.
Ralph S. Spritzer: Well, so far as we've been able to determine that question, it's not yet a risk.[Laughs]
Felix Frankfurter: Well, if there's not enough form -- I think the question is the power and ability in that -- your case, the problem in this case raises the whole position of the partnership in our law which cites the definition in U.S.C 1. I mean, this isn't here now but one has to look ahead and see what's the implications are in conflict.
Ralph S. Spritzer: Well, of course the -- the regulatory purpose we think that Congress has in mind when in characteristically defines person to include partnerships for purposes of a particular Act is to enable the Government to impose sanctions upon the business as such. We think the philosophy of it is that here is a business affected with a particular public interest and regulation and the impact of regulation should not depend upon a particular form in which the company has organized. Our concern is to be able to proceed against the business assets. Now, whether a fine upon a business could be collected against the individual that the business assets were not sufficient to satisfy, may be a naughty question but as I say, it's one that perhaps fortunately has not yet arisen. Now, we're not --
Felix Frankfurter: (Voice Overlap) -- the -- from my point of view, we are not in the position to -- on a real position as a partnership in the whole context of annual American law not treating it as an entity.
Ralph S. Spritzer: Yes.
Felix Frankfurter: It isn't wiped out merely by the definition of U.S.C. 1, the partnership, the person includes a partnership and that the context is being otherwise -- indicated otherwise. I should read into context a lot of new propositions of our law that are not to be found in the statute and which -- in which the statute sought. In other words, it isn't although I may have no difficulty at all in making the mere regulatory provision of an Act covering the partnership. The objective of this law of course is not for the confusion of prohibition. It doesn't, therefore, follow to construe. It also includes from the citation.
Ralph S. Spritzer: Well, the heart of this statute, 18 U.S.C. 835, a statute which is part of the Criminal Code is certainly to impose penalties and Congress has said in that very statute and this is the context now that it shall be binding upon all common carriers. Now, I think it's also fair to consider as context, the whole scheme of regulation of carriers. And in that connection, I've tried to point out that all of the statutory requirements, all of the regulations of the Interstate Commerce Commission, all of those are for knowing unwillful violation in terms and then the Interstate Commerce Act began. Congress has defined a person to include partnerships as well as other forms of business organization. Now, appellee argues that the notion of vicarious criminal liability is one not favored, and we certainly agree where the true crime case is concerned. But the purpose of regulatory Acts like these is not to single out that individual and to say, “This is inherently criminal conduct for which society must punish and correct.” The purpose of statutes like this is certainly to safeguard the public and we think -- in order to do that effectively, it is reasonable for Congress to say that the sanction shall be imposed upon the business and may be imposed upon the business as well as against particular individual violators, employees of the business. Professor Sayer has -- and discussed this entire problem of criminal responsibility for Acts of another in a noted treaty. And he stated at his conclusion, a sentence which is the heart of our position here. “As long as courts,” he says “are careful not to commit respondeat superior to creep into the true crime cases, masters and principles should be held criminally liable for the petty misdemeanors of their servants and agents, which involved no moral delinquency or severe punishment and which are committed in the course of the master's business.” Now, of course we're an entity as the defendant. The punishment is necessarily limited to a fine. In some, the consequence of te view we urge is that some sanction may be imposed upon those who are in charge of a business which is affected with the public interest, those who are in the best position to prevent violations before they occur.
Earl Warren: Mr. (Inaudible) , you may proceed.
Mr. Attorney General: If the Court pleases, the Government originally filed a criminal information against Foreman and Wrestler doing business as American Freightways Company, a New York partnership. Now I'm expressing the way New York had because it becomes important in consideration of this particular case with a violation of central regulations of the Interstate Commerce Commission pertaining to the transportation of a corrosive liquid not explosive. And I emphasize the way corrosive liquid because it was caustic pottage and that comes into consideration in this case. It was a single shipment on March 3rd, 1954. And if that happened as the Government contends it happened, it would have been a violation under the Criminal Code, which was titled 18 U.S.C., Section 835. When this matter came to trial before Judge Bicks in the Southern District of New York, he permitted the Government to read into the record in the nature of a proper approved, a bill of particulars. In this bill of particulars, the Government outlined its case. It set forth the names of its witnesses, what each one would prove, what each one would testify to. And at the end of that, the Government stated that they would not attempt to prove that the partners had knowledge of this particular shipment, but that they would rely upon the sum knowledge of the employees and imputes that knowledge to the partners. It appeared to counsel for the defendants at that time that if the statement of the Government was accepted, that at the most that the Government could establish was some negligence on the part of an employee and nothing more. And so, a motion was made to dismiss the original information upon various grounds. One, that the information was pleaded not as required by the statute which was knowing violation of the statute, but it pleaded a public welfare or malum prohibitum statute which was not before the Court, wherein probable intent or knowledge was not part of the crime. Secondly, that knowledge could not be imputed to the individuals and before any discussion could be held upon the various points, that the Court picked up immediately, this point of imputing knowledge to the individuals and based solely upon that particular point, dismissed the information. Now, in dismissing that information, the Court passed upon -- discussed two cases, the first one was Boyce Motor Lines against the United States, which is a report in 342 U.S. in which this Court had before it, this very statute under consideration. And the Court there indicated that knowledge on the part of a defendant is an essential element of the crime under Section 835 because the statute punishes only those who knowingly violate the regulations. And then, the Court referred to a second decision and that was Gordon against the United States, which was on all force with the case before it. In that case also, there was involved the -- the knowing violation of a regulation under the War Production Act. And the Court, the District Court charged that the individual -- that the partners that knowledge of the agent may be imputed to the individual partners. In that statute, Your Honor, Your Honors, there was even a definition directly in the statute which stated that pacing shall include individuals, corporations, partners, associations, their agents, their representative, their successors and so forth. And despite that definition, this Court in 347 U.S. ultimately revised the District Court and the Circuit Court of Appeals and held that it cannot impute knowledge to these individuals, even in these regulatory statutes. And so, the Government filed a notice of appeal and while that appeal was pending and by the way, that appeal has never been withdrawn and it is still pending, they handed down another information. This time, by the mere juxtaposition of the names, they created a new information. Now, instead of it being directed again to two individuals doing business as the co-partnership, they now have the partnership consisting of the two individuals, the two partners that comprise it so that the partners as well as the partnership entity if they -- as they refer to it are before the Court. And at this point, I'd like to emphasize the fact that if this partnership, if -- if there was conviction in this case, these individuals would be indelibly stamped with the conviction as though they were named separately and distinctly from those of the partnership, from that of the partnership without having the benefits of a trial or the right to come before the Court and testify that they had no knowledge of the act of these -- of an agent. But when this second information was handed down, we then made a motion in the District Court before the case came to trial, to dismiss. At this time, upon the ground that the information was insufficient to law and that there was double jeopardy, that there was an appeal pending and that a partnership and criminal law cannot be considered as a separate entity as distinct from the partners that comprise it. Now, the Government in this affidavit submitted in our position to this particular motion, stated in a -- stated that it would be willing to submit an all bill of particulars exactly the same as the bill of particulars that it had submitted in connection with the information directed against the individual partners. They raise the same question of 1 U.S.C. 1. They introduced these cases involving unincorporated associations and they relied most heavily on the Adams Express Company case. The subject was brief and argued before Judge Newman and Judge Newman held -- dismissed the information and held that a partnership is not a separate entity for the purposes of criminal liability. That the partners themselves are the one that may be punished for the crimes that they commit or that -- or committed by the partnership with their knowledge or consent or approval.
Earl Warren: Supposing the statute didn't have knowingly in it, the effects of 18 -- 835 didn't have knowingly in it, would you say your case was different?
Mr. Attorney General: No, sir. It will be the same.
Earl Warren: The same?
Mr. Attorney General: Yes, sir. I will come to that. Now, what does the -- the Government then filed a notice of appeal from that decision to the Circuit Court of Appeals and while that appeal was pending, they filed a third notice of appeal to this Court and this Court noted probable jurisdiction because under Section 3731, there is a question of an interpretation of Section 835 of the Code. Now, what is the Government trying to establish here? They're trying to have this Court phase rule in connection with this New York partnership that the -- in criminal law, a partnership is a separate entity, separate -- a distinct entity separate and apart from the partners that comprise it. Number two, they say to Your Honors, we -- we say under this case impute knowledge to the partners or -- I withdraw that. They like to apply the principle which is only -- which has only been applied up to now to corporations of vicarious liabilities to that other partnership. That's where they stopped, but this Court can't stop there because they still have another consideration. The statute here says, “Whoever knowingly shall violate,” so that this Court must go further and fine that even though the statute says, “whoever knowingly violates,” that you can still impute criminal liability, knowledge and whole pacing is criminally liable even though they do not have knowledge of a particular violation. That's if the Court agrees with the Government on the first two propositions. And in that respect, I have very great doubts. Now, under the -- I'd like to take, to consider first the first proposition. Is a partnership a separate entity for the purposes of criminal liability? Now, the Government in its briefs have mentioned some federal rules, civil procedure and a section of the Bankruptcy Act and cited some cases on unincorporated associations on the Adams Express Company case to support their position. Now, if the Court pleases, the common law of theory, the common law is based upon the aggregate rather than the entity theory of the nature of a partnership. The uniform partnership law of the State of New York is based upon the common law theory and the -- this statute -- this -- the -- the uniform partnership law has come under consideration before various courts, including the Court of Appeals of the State of New York. And the Court of Appeals of the State of New York in the case of Kaplan against Kaplan stated that a partnership is not like a corporation, an artificial person created by law and existing independent of the persons who created and control it. A partnership merely has a name by which individuals conduct a joint business. In law, it is not a separate entity even if it appears to have some attributes of a separate entity. It carries on business as co-owners. And in the most recent case, Williams against Hartshorn reported in 296 New York at page 49, the Court -- the Court of Appeals of the State of New York in referring to a partnership also said that a partnership is not to be regarded as a separate entity distinct from the persons who composed it. Now, even the federal courts have considered this statute, this New York statute. And on one case, Helvering against Smith, Judge Learned Hand in discussing the Uniform Partnership Act of the State of New York said that a partnership is not an independent juristic entity. Well, there came a time when the -- when the State of New York, the legislature said that a partnership may be sued in the partnership made. And the Rule 17 (b) of the Rules of Civil Procedure, I think it was patterned after that section. And thereto, they committed a partnership to be sued in the partnership name. And the question is to whether or not that affected the partnership theory or that the aggregate partnership's theory and change it into a separate entity. In the case of Koons against Kaiser, 91 F.Supp., a recent case decided by District Judge Kaufman. And he said in that case that this Section 222 (a) of the New York Civil Practice Act was merely a device to facilitate partnership litigation and it was never intended to change the substantive nature of a partnership.
Felix Frankfurter: Do you mean to say that inherent -- as far as inherent to makeshift things that the law would be treated -- a partnership the way that the continent of Europe (Inaudible) may be is an entity?
Mr. Attorney General: That -- that's just --
Felix Frankfurter: All you're saying is that the general acceptance of our law, partnerships that we adhere to the so called Act is that there is and not the entity theory --
Mr. Attorney General: That's right.
Felix Frankfurter: -- acceptance of all legislation cases.
Mr. Attorney General: That's right.
Felix Frankfurter: Is that what you're saying?
Mr. Attorney General: That's right.
Felix Frankfurter: I think that I should describe Mr. Spritzer (Inaudible)
Earl Warren: Well, is it your position in this case that the employees of the partnership with impunity violate this law as often as they want without any liability on the partnership unless you can bring --
Mr. Attorney General: No.
Earl Warren: -- personal knowledge to the owners?
Mr. Attorney General: I just say that if they had done that, it would have come to the knowledge of the partners and the partners would never have been able to escape it but where an individual act takes place --
Earl Warren: They might be absent owners. They might not be in -- in actual contact with their business and their employees might be violating this law with impunity everyday. Now, it would have been necessary to -- to show that -- that they were liable before you could enforce this regulatory sanction against the partnership itself? Would you have to resort to employees all the time?
Mr. Attorney General: Your Honor, may I answer this way. In the St. Johnsbury case, Judge Magruder in the Circuit Court of Appeals considered that question. He said that if Congress had intended to hold anyone except the ones who actually had knowledge of this Act, hold them guilty except those who actually had knowledge. Congress could have enacted a public welfare statute as in other statutes and said that whoever read the bind so far as agents does anything which -- so this effect would be guilty of a violation and so forth and so on. There, you would have to think straight before the Court. But the reason --
Felix Frankfurter: I'm not following you. I'm not following from where you're going.
Mr. Attorney General: Yes.
Felix Frankfurter: I'm not following from where you're going.
Mr. Attorney General: That's right.
Felix Frankfurter: The Government cites a lot of (Inaudible) cases. They present different terms of legislation.
Mr. Attorney General: That's right. No case had the word “knowingly” in it. Now, I say this, Your Honor, that the reason that put the word “knowingly” in is absent into the Government's presentation of the statute. They levied in the statute. The real reason for putting the word “knowingly” in and that is that in the event as result of a violation of this regulation, an accident occurs and someone is injured then the person shall be guilty and imprisoned and may be imprisoned for 10 years and may be fined $10,000. In other words, this statute is meant -- is -- is meant to punish one very severely in the event an accident happened and the person is injured with a 10-year imprisonment and that they -- they leave out of their Code of the statute.
Felix Frankfurter: In this case mainly?
Mr. Attorney General: Yes, sir.
Felix Frankfurter: I'm not following you.
Mr. Attorney General: Well, they let that the other part, Your Honor. They -- they put their asterisks in there instead of putting in the rest of the statutes.
Earl Warren: But isn't the greater purpose of the Government to sole regulate this business if there won't be any accidents --
Mr. Attorney General: The --
Earl Warren: -- of that time and that this -- this violation that you're talking about is -- is endangering the public to the extent where -- where there might have to be such a project.
Mr. Attorney General: Your -- Your Honor, they -- the -- I think Congress meant to make sure that the persons who actually commit these -- these violations shall be the ones to be punished unless it is authorized, permitted or -- or approved in some form by -- by the employer, Your Honor. The Congress did not intend to -- to punish by imprisonment an innocent person and -- and if -- if an employee makes a mistake, clearly as happened in this case, the -- the partner who is -- who is indictable for anything he does, whose asses -- assets are subject to levy should not be punished for -- for this act of an agent when it's either negligent or by some omission which is no fault of anybody.
Earl Warren: Does the Government contend in this case that -- that it could put the partners in jail? I understood it did not but -- but under this prosecution, it was on the client against the --
Mr. Attorney General: No, sir. No sir.
Earl Warren: -- against the partnership.
Mr. Attorney General: The Government has -- the Government has a right to -- to sentence the partners as I read the statute.
Earl Warren: Well, I understood Mr. Spritzer to say that he made no such claim but the only -- the only claim they make is that under this indictment, the -- the partnership itself can be fined for -- for the violation of the Regulatory Act, if there's any --
Mr. Attorney General: Well, I just --
Earl Warren: -- if we're not agreed on that. I'd like to ask Mr. Spritzer, is that your position, Mr. Spritzer?
Ralph S. Spritzer: It's our position that the only defendant is the partnership. The individual partners are not even before the Court.
Earl Warren: There's no question upon how it's imprisonment at all.
Ralph S. Spritzer: Exactly.
Earl Warren: All right.
Mr. Attorney General: Your Honor -- if Your Honor will look at the --
Felix Frankfurter: What the Government said in effect is that this is an action of debt for a $1000 brought within. Indeed, they could bring these facts not to set aside as I understand it all.
Mr. Attorney General: I don't think so. No, sir.
Felix Frankfurter: What?
Mr. Attorney General: I don't -- I don't see --
Felix Frankfurter: If they are right therefore.
Mr. Attorney General: I don't see -- I don't see how they could. I can't -- I can't see that at all, Your Honor.
Felix Frankfurter: It's all because, the penal provisions enforceable merely to a (Inaudible) and if that is to say, if that is to stay then it's a concluding fact that all common law soon objects. And object may be importance on the (Inaudible) There may be a question and it doesn't make any difference. There may be a question as to -- as to requirement of proof but the Government said that these other partnerships do reduce the punishment (Inaudible) action of liability. It's on the implication of impunity.
Mr. Attorney General: Your Honor -- Your Honor --
Felix Frankfurter: Is that when it gets done?
Mr. Attorney General: Excuse me?
Felix Frankfurter: Isn't that when it gets done?
Mr. Attorney General: Well, I -- I can see that -- that this could be turned into a civil action, Your Honor.
Felix Frankfurter: Well, actions for penalty are impossible on both the civil and the criminal side counting all the lines in the history of England and the United States.
Mr. Attorney General: Your Honor, as I -- as I have argued that even in civil law and I haven't --
Felix Frankfurter: I'm not saying this is correct. I'm not saying this is -- I'm not bringing that the Government's position to accept that. I'm trying to indicate what it is.
Mr. Attorney General: Your Honor, even under the civil law and I've only so far touched upon the civil law that a partnership will not be considered as a separate entity according to the decisions of the Court of Appeals and the decisions in this Court. Now, Your Honor, coming to the criminal part of the -- from the criminal entity, we find that in all criminal cases and we have found no decision, no court decision anywhere where a partnership is such or as a separate entity was convicted of a violation as here charged. One of the cases, Your Honor, we referred to is the Shomberg against the United States, which is a California case. There, the statute provided for punishment against an individual and a corporation and the most -- and the constitutionality of the statute was attacked because they said, “No reference was made to a partnership.” And the Court there held that the statute was constitutional and that because a partnership is a separate entity -- as a distinct -- as a partnership is not a -- a legal entity set from the part from the partners that compose it, that it cannot commit a crime. And therefore, and only the partners themselves may be punished for the crimes committed in behalf of the partnership. And therefore, they sustained the constitutionality of that statute and in -- and a more important case is this case of Gordon against the United States decided by this Court which we've had discussed. And in that case, the --
Felix Frankfurter: That was a conviction of an individual and the Government's case was and the Court of Appeals held that an individual can be constantly convicted on the suspension of respondeat superior on short answer, is that right?
Mr. Attorney General: Yes, sir, that's true.
Felix Frankfurter: But this is a partnership.
Mr. Attorney General: Yes, sir. I'm coming to --
Felix Frankfurter: The question is whether the Congress -- and you argued that the Congress of the United States is debarred by the constitution by confirmation, I don't know why, due process from holding a partnership, the partnership asset liable for violation, criminally liable of offenses, punishment that can be needed out to the extent that can, namely the problem can be gone on the basis of the misconduct of the agent. Are you arguing that?
Mr. Attorney General: No, sir. I am not and I --
Felix Frankfurter: So, what are you arguing?
Mr. Attorney General: And I -- and I say Your Honor that the part -- the assets can be reached of a partnership whether it'd be in the hands of the partnership or in the hands of the -- the individuals under the Bankruptcy Act or on the theory of marshalling assets because the assets of the partnership and the individuals are subject to the -- to levy an execution for the debts of the party.
Felix Frankfurter: Yes, but Congress cannot undersay that if a business is -- kind of business is conducted by a company and I think individual or by incorporation, by two or more people doing business as a partnership. If any of their agents violates the way of Interstate Commerce Act, the Government may proceed by way of criminal process against the partnership to be treated as an entity.
Mr. Attorney General: They can --
Felix Frankfurter: Why they can't do that?
Mr. Attorney General: They can say it but they didn't say it in this case, Your Honor.
Felix Frankfurter: If that's your case, then why do you talk about constitutionality?
Mr. Attorney General: But they didn't -- yes. They didn't say it, but in this -- in this Gordon case, Your Honor, the Attorney General (Inaudible) made this statement, “A partnership is not a separate entity but is the partners themselves.” Now, here, two years ago, they took the -- the exact opposite position in --
Felix Frankfurter: And you know that's one thing. That is a prosecution against the individual.
Mr. Attorney General: Yes.
Felix Frankfurter: It might have landed an individual in jail. Now, there is no such -- and then the Chief Justice has brought out by questioning at the end of that. This is in a constitution whereby somebody who's going to jail, the difficult question is whether the Congress of the United States by virtue of Section 1 of the U.S. Code allows prosecution against the partnership as such. This is a common place state law (Inaudible) civil law?
Mr. Attorney General: Your Honor, Section 1 U.S. 1 of course was enacted at a time other than 18 U.S.C. 835 and Congress --
Felix Frankfurter: Unless it was enacted at the time when the partnership entity theory had no hold at all on lawmakers.
Mr. Attorney General: That -- that's right, but -- but they do not define partnership in Section 1 U.S.C. 1 nor do they say that a partnership can be treated as a separate entity. And if Congress in 18 -- in 835 had intended that, one have so said it because when they use the word “knowledge,” “knowingly” they -- they were cognizant of the fact that a partnership is such as distinct from the partner that comprise it cannot knowingly commit a crime and that is the fundamental law and the substantive law of the land, Your Honor.
Earl Warren: Well, that would be true with the corporation.
Mr. Attorney General: Well, they -- they enact -- well, the corporation is entirely different as our cases show because the corporation can only act through its agents. It has no separate thought, willpower or -- or anything else. It can only act through -- through the end -- through agents and the distinction is very clearly made in the cases which we cited on our brief, Your Honor.
Earl Warren: Thank you.
Mr. Attorney General: Thank you, Your Honor.